Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered August 7, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to establish his identity as the robber is unpreserved for appellate review since he did not specify this ground in his motion to dismiss at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s identity and guilt of robbery in the first degree beyond a reasonable doubt (see People v Hoffman, 2 AD3d 749 [2003]).
The defendant’s remaining contentions either are without merit or do not require reversal. Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.